Citation Nr: 1227440	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 2006 for the award of service connection for schizoaffective disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent for service-connected schizoaffective disorder with PTSD.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 2002 to March 2003, and from December 2003 to February 2005.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO awarded the Veteran service-connection for schizoaffective disorder, and assigned a 50 percent disability rating effective May 10, 2006.  The Veteran disagreed with this initial rating and assigned effective date, and perfected an appeal as to both issues.

During the pendency of the appeal, the RO awarded the Veteran service connection for PTSD.  See the RO's March 2009 rating decision.   Because all mental disorders are rated under the same criteria in the rating schedule, the RO included consideration of the Veteran's PTSD symptomatology with its overall evaluation of the Veteran's other service-connected mental health disability, schizoaffective disorder, and increased the Veteran's disability rating from 50 to 70 percent, effective the original date of service connection, May 10, 2006.  The Veteran has not expressed satisfaction with the 70 percent rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

Per the Veteran's request, the RO scheduled the Veteran for a hearing before a Veterans Law Judge in October 2010.  The Veteran did not report.  On the date of his scheduled hearing, the Veteran's mother contacted the RO and requested that this hearing be rescheduled, indicating that the Veteran was "picked up for an outstanding warrant" while he was travelling to the RO area the day before.  Upon a finding that good cause for failing to report to this hearing had been demonstrated, the Board remanded the Veteran's claim in February 2011 so that a new hearing could be scheduled.  

The RO scheduled the Veteran for a second hearing in June 2012.  He failed to report for this hearing as well.  The Veteran has since provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The Veteran's claim for the assignment of an initial disability rating in excess of 70 percent for his service-connected schizoaffective disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a mental health disability, to include PTSD was received by VA on May 10, 2006.

2.  In a June 2008 decision, the RO granted service connection for schizoaffective disorder, bipolar type, and assigned an effective date of May 10, 2006 for the award.

3.  In a March 2009 decision, the RO granted service connection for PTSD, and assigned an effective date of May 10, 2006 for the award.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 10, 2006 for the grant of service connection for the Veteran's schizoaffective disorder with PTSD has not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2)(i) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As was noted in the Introduction, the Board remanded the Veteran's appeal in February 2011 so that the Veteran may be afforded another opportunity to testify at a hearing before the Board.  The RO scheduled this hearing for June 2012, but the Veteran failed to report.  As noted above, his hearing request has been withdrawn.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claim for an earlier effective date for the award of service-connection, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Additionally, the Veteran's appeal arises from disagreement with the effective date following the grant of service-connection.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A.         §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such "downstream" issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, the General Counsel held that, in such circumstances, a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required SOC was issued in March 2009, and no additional notice is required. 

In any event, the Board notes that Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in a letter dated in June 2006.  

Concerning VA's duty to assist in the development of the Veteran's effective date claim, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements of argument have been obtained.  As was alluded to above, the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, which will be discussed below.  There is no indication in the record that additional evidence relevant to the issue decided herein is available but absent from the claims folder.  

The Board wishes to make clear that although outstanding VA treatment records dated subsequent to June 25, 2009 are not currently of record and therefore must be obtained before the Board may address the merits of the Veteran's claim for a higher initial rating for his schizoaffective disorder with PTSD [as discussed in the Remand section below], the outcome of this earlier effective date claim rests entirely with evidence which is already in the claims folder, dated from May 10, 2006 and for all times prior.  Significantly, in order to obtain an effective date prior to May 2006, the record must show receipt of a claim for benefits for the disability in question.  Records that are received or generated after that date would have no bearing on whether a claim was received prior to May 2006.  Similarly, although the Veteran's vocational rehabilitation file is also absent from the record, it does not appear that the Veteran filed an application for benefits under the Vocational Rehabilitation Program until after June 2009.  See the Veteran's June 25, 2009 VA Mental Health Clinic CWT Supportive Employment Patient Visit [noting that the Veteran was to receive assistance at that time in completing a résumé and submitting an application for vocational rehabilitation benefits under 38 U.S.C. Chapter 31].  As such, records located within this vocational rehabilitation file would also have no bearing on the outcome of the Veteran's claim for an effective date earlier than May 10, 2006 for the award of service connection for his schizoaffective disorder with PTSD.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue on appeal has been consistent with said provisions.  
The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  

Accordingly, the Board will proceed to a decision. 

Legal criteria

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);              38 C.F.R. § 3.400 (2011).  This rule holds true in cases of de novo claims for service connection, except when a claim is received within one year after separation from service, in which case the effective date of the award is the day following separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.400(b)(2)(i) (2011). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The Veteran and his representative claim that an effective date prior to May 10, 2006 is warranted for the award of service connection for schizoaffective disorder with PTSD.  The Veteran has specifically asserted that his award should become effective during the last month of his active duty service, in January 2005.  See the Veteran's July 2008 Notice of Disagreement.  Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of May 10, 2006 is the earliest effective date assignable for the award of service connection as a matter of law.  

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection for a psychiatric disability was filed after the Veteran left military service in February 2005 and before the current effective date of the award in question, May 10, 2006.

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . .  The indication need not be express or highly detailed; it must only reasonably raise the issue."

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for a psychiatric disability prior to the claim received on May 10, 2006.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].

To the extent that medical evidence of record dated prior to the Veteran's May 2006 service-connection claim references treatment for mental health issues, the Board notes that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits]; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must identify the benefit sought]. 

Further, to the extent that the Veteran suggests that since his psychiatric disability has been found to have been incurred in service, the effective date for the award of service connection should be assigned at his separation date, the Board notes that it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board has decided this case based on its application of this law to the pertinent facts.

Finally, the Board adds that since the Veteran did not file a formal or informal claim for service connection at any time within the year following his separation from service [i.e., from February 2005 to February 2006], the special considerations allowing for the assignment of an effective date on the day following separation from service outlined in 38 C.F.R. § 3.400(b)(2)(i) above, are not applicable.  

In summary, based on the evidence of record, the Board finds the evidence of record is against the claim for entitlement to an effective date earlier than May 10, 2006 for the grant of service connection for schizoaffective disorder with PTSD.  The date of the Veteran's original service-connection claim, as explained above, was May 10, 2006.  There was no earlier claim pending.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to May 10, 2006 for the grant of service connection for schizoaffective disorder with PTSD is denied.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's initial rating claim.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Vocational rehabilitation file and outstanding VA treatment records

In June 2009, the Veteran met with VA physicians at the West Palm Beach VA medical center (VAMC) to discuss vocational development.  See the Veteran's June 25, 2009 VA Mental Health Clinic CWT Supportive Employment Patient Visit.  In the corresponding report, it was noted that the Veteran was to attend a 90 day rehabilitation program in Miami, Florida, and that upon completion, he would complete a résumé, and submit an application to VA for 38 U.S.C. Chapter 31 benefits under the Vocational Rehabilitation Program.  

In addition, this June 2009 treatment report also indicated that the Veteran was to "continue to attend substance abuse appointments in outpatient status until he departs for the 90 day program in Miami."  Significantly, and crucially, neither the Veteran's vocational rehabilitation file, nor any ongoing VA treatment reports dated subsequent to June 25, 2009 are currently of record.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board believes that records contained in the Veteran's vocational rehabilitation file, as well as reports of his ongoing treatment at VA may include information relevant to the issue currently on appeal-namely, whether the Veteran may be entitled to an initial rating in excess of 70 percent for his service-connected schizoaffective disorder with PTSD.  Thus, the Veteran's vocational rehabilitation folder, and any outstanding VA treatment reports dated since June 25, 2009 relevant to the Veteran's initial rating claim should be obtained. 

VA psychiatric examination

The Veteran last appeared for a VA psychiatric examination over four years ago in March 2008.  He has since failed to report to two additional VA examinations, scheduled in April and May 2009 respectively.  In light of the fact that the Board must remand the Veteran's initial rating claim for other reasons discussed above, the Board will also afford the Veteran another opportunity to appear for his psychiatric examination.  An updated VA examination is in fact essential for the Board to make an informed decision on the merits of his pending claim.               See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4)  (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

That stated, the Board wishes to make clear to both the Veteran and his representative that failure to report to a VA examination, without a showing of good cause, can in fact result in the assignment of a rating based on the evidence of record, or the denial of a claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2011). 
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should obtain the Veteran's vocational rehabilitation file and associate it with his VA claims folder.

      2.  The RO/AMC should also contact the Veteran and 
request that he identify any recent medical treatment he has received for service-connected psychiatric disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  VBA should also request medical records that are relevant to the Veteran's treatment for his psychiatric disability from June 2009 to the present day from the Veteran's VA treatment facilities, to include in West Palm Beach and Miami, Florida.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

3.  The RO/AMC should then arrange for the Veteran to be scheduled for a VA examination by a psychiatrist to assess the current severity of the Veteran's service-connected schizoaffective disorder with PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify and describe all current manifestations of the Veteran's disability present during the period of this claim.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the disability.  In addition, the examiner should comment on the impact that the Veteran's disability has on his ability to obtain and maintain gainful employment as well as provide a GAF score with an explanation of the significance of the score assigned for the Veteran's disability.  The rationale for all opinions expressed should also be provided.

4.  VBA should also notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

      5.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should then readjudicate the Veteran's initial rating claim.  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


